                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:      lI/
                                                                                /2-(f j


 TEODORO GARCIA, et al.,

                             Plaintiffs,
                                                                 No. 19-CV-3518 (RA)
                        V.
                                                                        ORDER
 PROGRESSIVE MAINTENANCE LLC, et
 al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On October 2, 2019, the Court ordered that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Judge

Gorenstein. Within two weeks of the Order, the parties were directed to ( 1) submit to the Court a

fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, a

copy of which was attached to the Order, or (2) file a joint letter advising the Court that the parties

do not consent, but without disclosing the identify of the party or parties who do not consent. The

Court has not received either an executed form or a joint letter. The parties shall file an executed

form or joint letter no later than November 18, 2019.

SO ORDERED.

Dated:     November 12, 2019
           New York, New York


                                                   United States District Judge
